Opinion issued March 15, 2007












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00166-CV
____________

IN RE CRANE CO., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION

	Relator, Crane Co., has filed a petition for writ of mandamus complaining of
Judge Davidson's (1) November 3, 2006 order denying its motion to dismiss on grounds
of forum non conveniens. 
	We deny the petition for writ of mandamus.  See Tex. R. App. P. 52.8 (a),(d).
PER CURIAM

Panel consists of Justices Taft, Alcala, and Hanks. 
1. The Honorable Mark Davidson, judge of the 11th District Court of Harris
County, Texas.  The underlying lawsuit is Austin Richards & Gwendolyn
Richards v. Acrowood Corp., et al., trial court cause no. 2006-22116.